This is an appeal from a sentence to the penitentiary for not less than one year nor more than three years for larceny from the person, imposed under Act No. 40 of 1914. The accused represented himself at the trial.
The record presents neither a bill of exceptions nor an assignment of error, nor does *Page 796 
any error appear on the face of the record. The accused has made no appearance in this court, though in the trial court he cross-examined the witnesses against him, and took the stand in his own behalf.
The verdict and the sentence are affirmed.